 

RUBINCON VENTURES INC.

1313 East Maple Street

Suite 223

Bellingham, WA 98225

(360) 685-4240



 

 

March 29, 2006



 

Mr. Donald A. Wright

2655 Camino Del Rio North

Suite 450

San Diego, CA 92108



Re: Rubincon Ventures Inc.



Dear Donald:



On behalf of Rubincon Ventures Inc. (the "Company"), I am pleased to set forth
in this letter our agreement regarding your compensation for serving as a member
of the board of directors effective as of the date of this letter. We are
excited that you have joined the board and look forward to the contributions
your expertise will give to the Company.



A quarterly director's fee of $2,500 will be paid to you in quarterly
installments, with each installment paid at the beginning of each calendar
quarter, except for the first installment, which shall be pro-rated from
February 15, 2006 the date you became a director, and shall be paid to you
promptly.



You will also receive options to purchase 25,000 shares of common stock of the
Company exercisable for ten years from the date of this letter for an exercise
price of $1.00 per share. Fifty percent (50%) of these options (or options to
purchase 12,500 shares of common stock of the Company) will vest on March 29,
2006, the date of issuance, but shall not become exercisable until September 29,
2006 (six months thereafter), and the remaining fifty percent (50%) of the
options will vest one year thereafter, on March 29, 2007.



If the foregoing sets forth your understanding of our agreement, please execute
and return the attached copy of this letter.



We look forward to a long and productive association.



Very Truly Yours,



RUBINCON VENTURES, INC.



/s/Guy Peckham

By: ______________________________

Guy Peckham, President



 

 

 

 

AGREED AND ACCEPTED:

/s/ Donald A. Wright

______________________________

Donald A. Wright



Dated: March 29, 2006



 

 

 